Appeal by the defendant from an order of the County Court, Nassau County (Gulotta, J.), entered October 7, 2004, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the County Court’s determination to designate him a level three sex offender was supported by clear and convincing evidence, and thus, should not be disturbed (see Correction Law § 168-n [3]; People v Morris, 33 AD3d 778 [2006], lv denied 7 NY3d 718 [2006]; People v Robert I., 33 AD3d 777 [2006]; People v Glenn, 24 AD3d 427 [2005]; People v Johnson, 23 AD3d 635, 635-636 [2005]). Mastro, J.E, Fisher, Angiolillo and McCarthy, JJ., concur.